Status of Application
1.	Acknowledgment is made of the amendments filed 11/04/2021. Upon entering the amendments, claim 1 is amended and claims 1-7 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive alumina fiber and applicant's arguments show that the alumina fiber, fiber aggregate comprising the same, and gripping material comprising the same of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the narrowed range for the A/B ratio of the amended claims is not taught or suggested by the previously applied prior art to Misu et al. Misu teaches only a single embodiment wherein the inventive alumina fibers contain Na2O and CaO in amounts such that the A/B ratio falls within the range of 5-116, and the value of this ratio in said embodiment is 10.4 and thus falls outside of the range of the amended claims. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-7 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed alumina fiber, fiber aggregate comprising the same, and gripping material comprising the same. Specifically, the prior art fails to teach an alumina fiber that comprises 530-3200 ppm sodium oxide and wherein the mass ratio of sodium oxide content in the alumina fiber to calcium oxide content in the alumina fiber is represented by the ratio A/B, wherein the value of A/B falls within the range of 20-116. The prior art also necessarily does not teach a fiber aggregate or gripping material comprising fibers having the aforementioned compositional features. 
The most relevant prior art references found are Misu et al (JP 11043826 A) and Ohshima et al (US 2015/0251163). The difference from instant claims is that while Misu et al teaches alumina fibers that contain Na2O and CaO in amounts such that the A/B ratio is 10.4, Misu does not teach or suggest that the sodium oxide and calcium oxide can be present in amounts wherein the A/B ratio would be 20-116, and there is not a teaching found in the prior art that would motivate one to modify Misu in order to have these additional compositional limitations. Ohshima et al teaches an alumina-based fiber that can comprise Na2O and CaO as minor components; Ohshima, however, does not teach or suggest the sodium oxide component in an amount of 530-3200 ppm, nor does it teach a ratio of sodium oxide to calcium oxide of 20-116. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW24 January 2022